Title: To George Washington from a Board of General Officers, 1 September 1778
From: Board of General Officers
To: Washington, George


          
            Camp White Plains September 1st 1778
          
          Whereas the Captains of Colonel John Lamb’s Battalion of Artillery, did present a
            Memorial to Brigadier General Knox, commanding the Artillery of the United States,
            bearing date the 26th day of August last, requesting, that He, and Major General
            McDougall together with Brigadier General Parsons, (then a Board of General Officers,
            appointed by the Commander in Chief, to settle the Rank of the Maryland Line,) would
            hear the Pretensions of the said Captains to rank relative to each other, and settle the
            same: And also requesting, that the said Brigadier General Knox, would apply to his
            Excellency, for the necessary order therefor. In
            pursuance of the said Memorial, the Commander in Chief, was pleased to direct, that the
            said Board of General Officers, would settle the relative Rank of the Captains of that
            Battalion. The Board have had several Meetings on the Business, and received the Claims
            of Rank of such Captains as were present, and communicated the Pretensions of each to
            all of them. The Board also received Information of the Claims of those, who were absent
            from General Knox.
          It appears that the Captains of this Corps, claim Rank on two Principles; one as being
            experienced Artillery Officers, the other as Senior Officers to them in the Infantry
            Line of the Army. The First alledge, that as a knowledge of the Science and Practice of
            Gunnery, is necessary to qualify them for the Artillery; and they have been at much
            Pains to acquire both those qualifications, and as they were not entituled to promotion,
            in the Infantry, it is hard and unjust, that Infantry Officers, 
            unqualified for Artillery Corps, when compared with them, should come into their Corps,
            and claim Rank of them in it, by virtue of their old Infantry Commissions. On the other
            hand the Infantry Officers say, that as the Congress give no Preference of Rank to the
            Artillery Officers over those of the Infantry, it is departing from the Articles of war
            and degrading them, to place them Juniors in the Battali⟨on,⟩ to the Artillery Captains;
            and therefore that they are entituled to the rank in the Battalion, which their Senior
            Commissions give them.
          The Board having duly considered the arguments on both Sides, and the known usage of
            Armies, as well as the American Articles of war, do unanimously determine, that the
            Officers of Artillery, before the 1st day of January 1777, ought to
              take Rank in the Artillery, of any Officer before serving in the Infantry,
            because their long Service in the Artillery, ought to give them prior Rank, when serving
            in the same Artillery Corps: But that the Captains of Artillery, who served as Officers
            in the Infantry, retain the Rank in the Line of the Army, which their Commissions
            entitule them to: This the Board conceive to be conformable to our articles of war; and
            to the usage of old Armies—It being a notorious Fact, that many Field Officers, in the
            Line of the British Army, are younger Captains in their respective Corps, and do duty in
            them as such, and yet command agreable to their highest Commissions, on detachment with
            other Corps.
          Captain Mott and the other Officers of Infantry now in Colonel Lamb’s Battalion, being
            still entituled to this Rank in the Line, will suffer no Injustice or Disgrace, by the
            former Artillery Officers ranking before them in their own Battalion.
          2dly That the Officers who served as such in the Infantry before this Battalion was
            formed, and now serving in it, ought to succeed next in Rank, to the former Captains of
            Artillery: But as the Board are not advised of the date of Captain Bliss’s Infantry
            Commission; they determine, that Captain Mott and he, take Rank of each other, in their
            Corps, according to the date of their Infantry Commissions. Upon these Principles the
            Board beg leave to make the following Arrangement of Colonel Lamb’s Captains, Vizt
          
            
              1st Beauman
              4th Doughty
              7th Bliss
              10th Porter
            
            
              2d Lee
              5th Moodie
              8th Walker
              11th Mansfield
            
            
              3d Wool
              6th Mott
              9th Lockwood
              12th Brown
            
          
          All which is submitted to His Excellency the Commander in Chief, by his humble
            Servants
          
            Alexr McDougall H. Knox
          
          
            General Parsons agreed to this arangement, but was absent when the fair Copy
              was made.
          
         